EXHIBIT 10.20 NOTE AMENDMENT AGREEMENT THIS NOTE AMENDMENT AGREEMENT (this “Agreement”) is entered into on August 19, 2016 (the “Execution Date”) by and between RLJ Entertainment, Inc., a Nevada corporation (“Borrower”), JH Investment Partners III, LP, JH Partners Evergreen Fund, LP, JH Investment Partners GP Fund III, LLC, and Forrestal, LLC (each a “Holder,” and collectively, “Holders”). Holders and Borrower shall be referred to herein as the “Parties.” RECITALS A. Borrower executed certain Unsecured Subordinated Promissory Notes in favor of each Holder as more fully set forth on Exhibit A to this Agreement (collectively, the “Outstanding Notes”). The balance of the Outstanding Notes as of the date of this Agreement is set forth on Exhibit A. Capitalized terms used and not defined herein have the meanings set forth in the Outstanding Notes. B. Concurrent with the execution of this Agreement, the Company is entering into that certain Investment Agreement (the “Investment Agreement”) with [INVESTOR], a Delaware corporation (the “Investor”) whereby the Investor will extend a senior secured loan to the Company (the “Senior Secured Loan”) and the Company will issue to the Investor a warrant (the “Warrant”) granting the Investor rights to convert the Senior Secured Loan into Common Stock; and C. In connection with entering into the Investment Agreement, the Company has requested that the Holders (i) consent to certain amendments of the Outstanding Notes and (ii) waive any defaults under the Outstanding Notes and the right to exercise remedies in connection with any Change of Control arising from the Warrant. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: 1.Amendment of Notes.The Holders hereby consent to the amendment of the terms of the Outstanding Notes as set forth on Exhibit B attached hereto (the Outstanding Notes as so amended, the “Amended Notes”). 2.Consent and Waiver of Default. Upon the execution of this Agreement, Holders hereby consent to the execution of the Investment Agreement and the transactions contemplated thereby, and irrevocably and unconditionally waive any existing defaults, Events of Default (as defined in the Outstanding Notes) under the Outstanding Notes (the “Existing Defaults”) or any right to exercise remedies upon a Change of Control in connection with the issuance or subsequent exercise of the Warrant; provided, however, that such waiver shall in no way obligate Holders to provide any further waiver of any other default or Event of Default (whether similar or dissimilar, including any further default or Event of Default resulting from a failure to comply with the terms of the Amended Notes). Other than in respect of the Existing Defaults, this waiver shall not preclude the future exercise of any right, power, or privilege available to Holders whether under the Amended Notes or otherwise. 3.Conditions.The Parties specify the following conditions to the effectiveness of the Amended Notes and the above consent and waiver. (a)Execution and Delivery of this Agreement. Each Party shall have executed and delivered this Agreement. (b)Investment Agreement Closing. The closing of the Investment Agreement shall be held concurrently with the closing under this Agreement. 4.Miscellaneous. (a)Counterparts. This Agreement may be executed in counterparts, by the Parties hereto on the same or separate counterparts, and each such counterpart, when executed and delivered, shall be deemed to be an original, but all such counterparts shall together constitute but one and the same Agreement. Receipt by telecopy, facsimile or email transmission of any executed signature page to this Agreement shall constitute effective delivery of such signature page. (b)Severability. The illegality or unenforceability of any provision of this Agreement or any instrument or agreement required hereunder shall not in any way affect or impair the legality or enforceability of the remaining provisions of this Agreement or any instrument or agreement required hereunder. (c)Governing Law. The validity of this Agreement, the construction, interpretation, and enforcement hereof, the rights of the parties hereto with respect to all matters arising hereunder or related hereto, and any claims, controversies or disputes arising hereunder or related hereto shall be determined under, governed by, construed and enforced in accordance with the laws of the State of New York. *Signatures on Next Page* IN WITNESS WHEREOF, the Parties have executed this Note Amendment Agreement as of the Execution Date set forth above. BORROWER RLJ ENTERTAINMENT, INC., By:/s/ MIGUEL PENELLAName: Miguel PenellaTitle: Chief Executive Officer
